The court did not err in overruling the motion for new trial.
                         DECIDED APRIL 18, 1940.
M. E. Wood, as transferee of the Baxley State Bank, sued Mrs. D. D. Deen on two promissory notes. The jury found for the plaintiff, and to the overruling of a motion for new trial exceptions are taken. The plaintiff in error relies on the general grounds of the motion. The evidence, with the exception that there is no documentary evidence in this case, was identical with that in Deen v. Baxley State Bank, ante, 536. What is said in division 1 of that opinion applies to and is controlling in this case. The judge did not err in overruling the motion for new trial.
Judgment affirmed. Stephens, P. J., and Sutton, J., concur.